Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Percentage of State or Jurisdiction Name Securities Owned Of Incorporation AMG Trading, L.L.C. 100% Delaware B-F Korea, L.L.C. 100% Delaware Brown-Forman Arrow Continental Europe, L.L.C. 100% Kentucky Brown-Forman Australia Pty. Ltd. 100% Australia Brown-Forman Beverages Japan, L.L.C. 100% Delaware Brown-Forman Beverages North Asia, L.L.C. 100% Delaware Brown-Forman Italy, Inc. 100% Kentucky Brown-Forman Thailand, L.L.C. 100% Delaware Canadian Mist Distillers, Limited 100% Ontario, Canada Chambord Liqueur Royale de France 100% France Early Times Distillers Company 100% Delaware Finlandia Vodka Worldwide Ltd. 100% Finland Heddon’s Gate Investments, Inc. 100% Delaware Jack Daniel’s Properties, Inc. 100% Delaware Limited Liability Company Brown-Forman Ukraine 100% Ukraine Sonoma-Cutrer Vineyards, Inc. 100% California Southern Comfort Properties, Inc. 100% California Washington Investments, L.L.C. 100% Kentucky Woodford Reserve Stables, L.L.C. 100% Kentucky Longnorth Limited 100% (1) (2) Ireland Clintock Limited 100% (1) (3) Ireland Brown-Forman Netherlands, B.V. 100% (2) Netherlands BFC Tequila Limited 100% (3) Ireland Jack Daniel Distillery, Lem Motlow, Prop., Inc. 100% (4) Tennessee Brown-Forman Korea Ltd. 100% (5) Korea Brown-Forman Worldwide (Shanghai) Co., Ltd. 100% (6) China Brown-Forman Czech & Slovak Republics, s.r.o. 100% (7) Czech Republic Brown-Forman Polska Sp. zo.o. 100% (7) Poland Brown-Forman Beverages Worldwide, Comercio de Bebidas Ltda. 100% (8) Brazil Brown-Forman Worldwide, L.L.C. 100% (8) Delaware Amercain Investments, C.V. 100% (9) Netherlands Brown-Forman Holding Mexico S.A. de C.V. 100% (10) Mexico Distillerie Tuoni e Canepa Srl 100% (11) Italy Brown-Forman Beverages Europe, Ltd. 100% (12) United Kingdom Brown-Forman Dutch Holding, B.V. 100% (12) Netherlands Brown-Forman Spirits Trading, L.L.C. 100% (13) Turkey Brown-Forman Tequila Mexico, S. de R.L. de C.V. 100% (14) Mexico Valle de Amatitan, S.A. de C.V. 100% (14) Mexico Cosesa-BF S. de R.L. de C.V. 100% (15) Mexico The companies listed above constitute all active subsidiaries in which Brown-Forman Corporation owns, either directly or indirectly, the majority of the voting securities.No other active affiliated companies are controlled by Brown-Forman Corporation. Includes qualifying shares assigned to Brown-Forman Corporation. Owned by Amercain Investments C.V. Owned by Longnorth Limited. Owned by Jack Daniel’s Properties, Inc. Owned by B-F Korea, L.L.C. Owned by Brown-Forman Beverages North Asia, L.L.C. Owned 81.8% by Brown-Forman Netherlands, B.V. and 18.2% by Brown-Forman Beverages Europe, Ltd. Owned 99% by Brown-Forman Corporation and 1% by Early Times Distillers Company. Owned 90% by Brown-Forman Corporation and 10% by Heddon’s Gate Investments, Inc. Owned 52.01% by Brown-Forman Netherlands, B.V. and 47.99% by Brown-Forman Corporation. Owned 37% by Brown-Forman Netherlands, B.V. and 63% by Brown-Forman Italy, Inc. Owned by Brown-Forman Netherlands, B.V. Owned 90% by AMG Trading, L.L.C. and 10% by Brown-Forman Worldwide, L.L.C. Owned 99% by Brown-Forman Holding Mexico S.A. de C.V. and 1% by Early Times Distillers Company. Owned 99.9972% by Brown-Forman Holding Mexico S.A. de C.V. and 0.00277% by Early Times Distillers Company.
